Exhibit 10.1

 

HyreCar Final

 

Hyrecar Inc.

Board of Directors Services Agreement

 

This Board of Directors Services Agreement (this “Agreement”), dated July 25,
2018 (the “Effective Date”), is entered into between Hyrecar Inc., a Delaware
corporation (the “Company”), and Brooke Skinner Ricketts, an individual
(“Director”).

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and

 

WHEREAS, Director desires to serve on the Company’s Board of Directors for the
period of time and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

AGREEMENT

 

1. Board Duties.

 

(a) Director agrees to provide services to the Company as a member of the Board
of Directors as of the Effective Date. Director shall, for so long as he remains
a member of the Board of Directors, meet with the other members of the Board of
Directors and/or the Company’s executive officers upon request (including, at
least quarterly meetings to take place either in-person at the Company’s
corporate offices or telephonically), at dates and times mutually agreeable to
the parties, to discuss any matter involving the Company (including any
subsidiary). Director acknowledges and agrees that the Company may rely upon
Director’s expertise in business disciplines where Director has significant
experience with respect to the Company’s business operations and that such
requests may require substantial additional time and efforts in addition to
Director’s customary service as a member of the Board of Directors.

 

(b) Director understands that as a member of the Board of Directors he is bound
by the duties of care, loyalty and good faith. As such, Director may not use
Director’s position of trust and confidence to further Director’s private
interests, Director must inform himself of all material information reasonably
available before voting on a transaction and Director may act as a member of the
Board of Directors only for the purpose of advancing the best interests of the
Company and all of its stockholders, may not intentionally violate the law and
may not consciously disregard Director’s duties to the Company (including any
subsidiary) and its stockholders. Membership on the Board of Directors shall
require adherence to board member conduct policies adopted by the Board of
Directors and enforced equally upon all directors.

 

2. Compensation. As compensation for the services provided herein, subject to
the approval of the Company’s Board of Directors, the Director shall receive
non-qualified stock options to purchase up to 72,500 shares of the Company’s
common stock (subject to adjustment for any reverse or forward stock split),
issued under the Company’s 2018 Equity Incentive Plan (the “Plan”), in
accordance with the terms of a Stock Option Agreement in substantially the form
attached hereto as Exhibit A. Subject to the terms of forfeiture, termination
and acceleration provided for in the Plan, each such Option shall vest over 24
months in equal installments of 8 quarters, with an exercise price of $4.61 per
share.

 



1

 

 

3. Reimbursement of Expenses. The Company will reimburse Director for qualified
business expenses incurred on behalf of the Company in discharging Director’s
duties as member of the Board of Directors, provided that any such expense in
excess of $100 is approved in advance by the Company’s Chief Executive Officer
or Chief Financial Officer and provided further that Director shall provide the
Chief Financial Officer with reasonable substantiating documentation relating to
such expenses prior to reimbursement. Upon the conclusion of Director’s service
hereunder, any property of the Company, including, without limitation, laptops,
personal computers and related equipment, used by Director may (if the Company
agrees) be purchased by Director from the Company at its then current fair
market value, to be determined in good faith by the Chief Financial Officer of
the Company, or returned to the Company.

 

4. Non-Disparagement. Director agrees to forbear from making, causing to be
made, publishing, ratifying or endorsing any and all disparaging remarks,
derogatory statements or comments to any third party with respect to the Company
and its affiliates, including, without limitation, the Company’s parent,
subsidiaries, officers, directors and employees (collectively, “Company
Parties”) . Further, Director hereby agrees to forbear from making any public or
non-confidential statement with respect to any of the Company Parties. The
duties and obligations of this paragraph 4 shall continue following the
termination of this Agreement.

 

5. Confidentiality. Director agrees that Director will have access to and become
acquainted with confidential proprietary information of the Company and its
subsidiaries (“Confidential Information”) which is owned by the Company and its
subsidiaries and is regularly used in the operation of the Company’s and its
subsidiaries’ businesses. As used in this Agreement, the term “Confidential
Information” shall mean proprietary and non-public information that is not
disclosed by the Company in its filings with the Securities and Exchange
Commission. Director agrees that the term “Confidential Information” as used in
this Agreement is to be broadly interpreted and includes (i) information that
has, or could have, commercial value for the business in which the Company or
any of its subsidiaries is engaged, or in which the Company or its subsidiaries
may engage at a later time, and (ii) information that, if disclosed without
authorization, could be detrimental to the economic interests of the Company or
any of its subsidiaries. Director agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreement, details of customer or consultant
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisitions plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof.
Director acknowledges that all Confidential Information, whether prepared by
Director or otherwise acquired by Director in any other way, shall remain the
exclusive property of the Company. Director promises and agrees that Director
shall not misuse, misappropriate, or disclose in any way to any person or entity
any of the Company’s Confidential Information, either directly or indirectly,
nor will Director use the Confidential Information in any way or at any time
except as required in the course of Director’s business relationship with the
Company. Director agrees that the sale or unauthorized use or disclosure of any
of the Company’s Confidential Information constitutes unfair competition.
Director promises and agrees not to engage in any unfair competition with the
Company and will take measures that are appropriate to prevent its employees or
contractors from engaging in unfair competition with the Company. Director
further agrees that, at any time, upon the request of the Company and without
further compensation, but at no expense to Director, Director shall perform any
lawful acts, including the execution of papers and oaths and the giving of
testimony, that in the opinion of the Company, its successors or assigns, may be
necessary or desirable in order to obtain, sustain, reissue and renew, and in
order to enforce, perfect, record and maintain, patent applications and United
States and foreign patents on the Company’s or its subsidiaries’ inventions, and
copyright registrations on the Company’s and its subsidiaries’ inventions. The
duties and obligations of this paragraph 5 shall continue, even after the
termination of this Agreement.

 



2

 

 

6. Term. Except as otherwise provided herein, the term of this Agreement and the
duties and obligations of Director and the Company under it shall continue until
the earlier of (i) the date that the Company’s stockholders fail to re-elect
Director as a member of the Company’s Board of Directors, including as a result
of the failure by the Company to nominate Director as a candidate for election
or (ii) the date that Director ceases to be a member of the Company’s Board of
Directors for any reason. Director may voluntarily resign Director’s position on
the Board of Directors at any time and such resignation shall not be considered
a breach of this Agreement.

 

7. Cooperation. Director will notify the Company promptly if Director is
subpoenaed or otherwise served with legal process in any matter involving the
Company or any subsidiary and will cooperate in the review, defense or
prosecution of any such matter. Director will notify the Company if any attorney
who is not representing the Company contacts or attempts to contact Director
(other than Director’s own legal counsel) to obtain information that in any way
relates to the Company or any subsidiary, and Director will not discuss any of
these matters with any such attorney without first so notifying the Company and
providing the Company with an opportunity to have its attorney present during
any meeting or conversation with any such attorney. In the event of any claim or
litigation against the Company or Director based upon any alleged conduct, acts
or omissions of Director during Director’s tenure as a director of the Company,
Director will provide to the Company such information and documents as are
necessary and reasonably requested by the Company or its counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The foregoing shall be subject to the terms and conditions of any
indemnification agreement entered into between the Company and Director, the
terms and conditions of which shall govern and shall supersede this paragraph 7
in the event of any conflict between this paragraph 7 and such indemnification
agreement.

 

8. Entire Agreement. This Agreement represents the entire agreement among the
parties with respect to the subject matter herein.

 

9. Governing Law. This Agreement shall be governed by the law of the State of
Delaware. Any action or proceeding arising out of or relating to this Agreement
shall be filed in and heard and litigated solely before the federal courts of
California located within Los Angeles County. Each party generally and
unconditionally accepts the exclusive jurisdiction of such courts and venue
therein.

 

10. Injunctive Relief. It is agreed that the rights and benefits of the Company
pursuant to Sections 1, 4, 5, 6 and 7 of this Agreement are unique and that no
adequate remedy exists at law if Director shall fail to perform, or breaches,
any of Director’s obligations thereunder, that it would be difficult to
determine the amount of damages resulting therefrom, and that any such breach
would cause irreparable injury to the Company. Therefore, the Company shall be
entitled to injunctive relief to prevent or restrain any such breach of this
Agreement by Director.

 

11. Insurance. The Company shall use commercially reasonable efforts to maintain
directors’ and officers’ liability insurance throughout the term of Director’s
service to the Company as a director, in amounts and with such carrier(s) and on
such terms as determined by the Board of Directors, or any committee of the
Board of Directors empowered for such purpose.

 

[Signature page follows.]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto enter into this Agreement as of the date
first set forth above.

 

  THE COMPANY:         Hyrecar Inc.       By: /s/ Joseph Furnari   Name:  
Joseph Furnari   Title: Chief Executive Officer         DIRECTOR:         /s/
Brooke Skinner Ricketts     Brooke Skinner Ricketts, an individual

 



 

 

 

EXHIBIT A

 

Form of Stock Option Agreement

 

[attached hereto]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

 

 

HYRECAR INC

 

2018 EQUITY INCENTIVE PLAN

 
STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the date set forth on the signature page hereto by and between Hyrecar Inc, a
Delaware corporation (the “Company”), and the undersigned participant
(“Participant”). Unless otherwise defined herein, capitalized terms used herein
shall have the same defined meanings as set forth in the Hyrecar Inc. 2018
Equity Incentive Plan attached hereto as Exhibit A (the “Plan”). The plan and
all agreements thereunder are subject to the approval of the board of directors
of the Company.

 

I. NOTICE OF STOCK OPTION GRANT

 

Participant has been granted an option to purchase Common Stock, subject to the
terms and conditions of the Plan and this Agreement, as follows:

 

Participant:

Address:

 

Grant Number:     Grant Date:     Vesting Commencement Date:     Exercise Price
per Share:     Number of Shares Subject to Option:     Total Exercise Price:    
Type of Option: ISO         NSO    Term/Expiration Date:      , or earlier as
provided   in the Plan or this Agreement  

 

Vesting Schedule; Accelerated Vesting:

 

This Option shall become vested and exercisable, in whole or in part, according
to the following vesting schedule:

 

Termination Period:

 

This Option shall be exercisable for three months after Participant ceases to be
a service provider, unless such termination is due to Participant’s death or
disability, in which case this Option shall be exercisable for 12 months after
Participant ceases to be a service provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above, and this Option may be subject to earlier termination as
provided in the Plan.

 

II. AGREEMENT

 

1. Grant of Option. In consideration of the services to be rendered by
Participant to the Company or any Affiliate and subject to the terms and
conditions of the Plan and this Agreement, the Administrator hereby grants to
Participant an option (this “Option”) to purchase the number of Shares set forth
in the Notice of Stock Option Grant in Part I of this Agreement, at the Exercise
Price per Share set forth in the Notice of Stock Option Grant in Part I of this
Agreement (the “Exercise Price”).

 



1

 

 



If designated as an ISO in the Notice of Stock Option Grant in Part I of this
Agreement, this Option is intended to qualify as an Incentive Stock Option;
provided, however, that, to the extent that the aggregate Fair Market Value
(determined at the time of grant) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by Participant during any
calendar year (under all plans of the Company and any Affiliate) exceeds
$100,000, such Options or portions thereof that exceed such limit (according to
the order in which they were granted) shall be treated as Nonstatutory Stock
Options. Further, if for any reason this Option (or portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, this Option (or portion thereof) shall be regarded as a
Nonstatutory Stock Option. In no event shall the Administrator, the Company or
any Affiliate, or any of their respective employees or directors, have any
liability to Participant (or any other Person) due to the failure of this Option
(or portion thereof) to qualify for any reason as an Incentive Stock Option.

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with (i) the Vesting Schedule set out in the Notice of Stock Option
Grant in Part I of this Agreement and (ii) the applicable provisions of the Plan
and this Agreement. This Option may not be exercised for a fraction of a Share.

 

(b) Method of Exercise. This Option shall be exercisable by delivery of an
option exercise notice in the form attached hereto as Exhibit B (the “Option
Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which shall state the election to exercise this
Option, the whole number of Shares with respect to which this Option is being
exercised, and such other representations and agreements as may be required by
the Company. If someone other than Participant exercises this Option, as
permitted by the Plan, then such Person must submit documentation reasonably
acceptable to the Company verifying that such Person has the legal right to
exercise this Option. The Option Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all exercised Shares, together with any
applicable tax withholding. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Option Exercise Notice accompanied
by the aggregate Exercise Price, together with any applicable tax withholding.

 

3. Participant’s Representations. If the Common Stock has not been registered
under the Securities Act at the time this Option is exercised, Participant shall
concurrently with the exercise of all or any portion of this Option, if required
by the Company, deliver to the Company Participant’s Investment Representation
Statement in the form attached hereto as Exhibit C.

 

4. Lock-Up Period. Participant will not, during the period commencing on the
date of the final prospectus relating to the registration by the Company for its
own behalf of shares of its Common Stock or any other equity securities under
the Securities Act on a Form S-1 (excluding a registration relating solely to
employee benefit plans on Form S-1) or Form S-3 and ending on the date specified
by the Company and the underwriter(s) (such period not to exceed 180 days in the
case of the Company’s IPO or 90 days in the case of any registration other than
the Company’s IPO, or such other period as may be requested by the Company or
the underwriters to accommodate regulatory restrictions on (i) the publication
or other distribution of research reports and (ii) analyst recommendations and
opinions, including the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4) (or any successor provisions or amendments thereto), as
applicable), (A) sell, dispose of, make any short sale of, offer, hypothecate,
pledge, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, grant any right or warrant to purchase, lend or
otherwise transfer or encumber, directly or indirectly, any Shares or other
securities convertible into or exercisable or exchangeable (directly or
indirectly) for shares of Common Stock (whether such Shares or other securities
are then held by Participant or thereafter acquired) (such Shares and other
securities, the “Lock-Up Shares”) or (B) enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Lock-Up Shares. The foregoing provisions of
this Section II.4 shall not prevent the exercise of any repurchase option in
favor of the Company or apply to the sale of any Lock-Up Shares to an
underwriter pursuant to an underwriting agreement or to the Transfer (as defined
in Section II.7) of any Lock-Up Shares by Participant to any trust for the
direct or indirect benefit of Participant or an Immediate Family Member (as
defined in the Option Exercise Notice) of Participant (provided that the trustee
of the trust agrees, in writing, to be bound by the restrictions set forth
herein and provided further that any such Transfer (as defined in Section II.7)
does not involve a disposition for value). Participant shall execute such
documents as may be reasonably requested by the Company or the underwriters in
connection with any registered offering described in this Section II.4 and that
are consistent with this Section II.4 or necessary to give further effect
thereto.

 

2

 

 

5. Method of Payment. To the extent permitted by Applicable Laws, payment of the
aggregate Exercise Price as to all exercised Shares shall be by any of the
following methods, or a combination thereof, at Participant’s election:

 

(a) cash;

 

(b) check;

 

(c) surrender of other Shares which (i) shall be valued at their Fair Market
Value on the date of exercise and (ii) must be owned by Participant free and
clear of any liens, claims, encumbrances or security interests, if accepting
such Shares, in the Administrator’s sole discretion, will not result in any
adverse accounting consequences to the Company; or

 

(d) consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

 

Any fraction of a Share which would be required to pay such aggregate Exercise
Price shall be disregarded, and the remaining amount due shall be paid in cash
by Participant.

 

6. Restrictions on Exercise. This Option may not be exercised unless the
issuance of Shares upon such exercise, or the method of payment of consideration
for such Shares, complies with Applicable Laws. Assuming such compliance, Shares
shall be considered transferred to Participant, for income tax purposes, on the
date on which this Option is exercised with respect to such Shares.

 

7. Non-Transferability of Option. This Option (or, prior to exercise, the Shares
subject to this Option) may not be sold, pledged, assigned, hypothecated or
otherwise transferred in any manner, including by entering into any short
position, any “put equivalent position” or any “call equivalent position” (as
defined in Rule 16a-1(h) and Rule 16a-1(b), respectively, of the Exchange Act),
whether by operation of law or otherwise (“Transfer”), other than by will or by
the laws of descent and distribution, and may be exercised, during the lifetime
of Participant, only by Participant. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

 

8. Term of Option. This Option may be exercised only (i) within the term set out
in the Notice of Stock Option Grant in Part I of this Agreement and (ii) in
accordance with the terms and conditions of the Plan and this Agreement.

 

9. Tax Obligations.

 

(a) Tax Withholding. Participant agrees to make appropriate arrangements
satisfactory to the Company to pay or provide for the satisfaction of all
federal, state, local, foreign and other taxes (including Participant’s FICA
obligation) required to be withheld with respect to the exercise of this Option.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise of this Option, and refuse to deliver the Shares, if such withholding
amounts are not delivered by Participant at the time of exercise.

 

(b) Notice of Disqualifying Disposition of ISO Shares. If this Option is an
Incentive Stock Option, and if Participant makes a “disposition” (as defined in
Section 424 of the Code) of all or any portion of the Shares acquired upon
exercise of this Option within two years from the Grant Date set out in the
Notice of Stock Option Grant in Part I of this Agreement or within one year
after issuance of the Shares acquired upon exercise of this Option, then
Participant shall immediately notify the Company in writing as to the occurrence
of, and the price realized upon, such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant.

 



3

 

 

(c) Section 409A of the Code. Under Section 409A of the Code, an Option that was
granted with a per Share exercise price that is determined by the U.S. Internal
Revenue Service (the “IRS”) to be less than the Fair Market Value of a Share on
the date of grant (a “discount option”) may be considered “deferred
compensation.” An Option that is a “discount option” may result in (i) income
recognition by Participant prior to the exercise of this Option, (ii) an
additional 20% federal income tax, (iii) potential penalty and interest charges,
and (iv) additional state income, penalty and interest tax to Participant
(collectively, “409A Penalties”). Participant acknowledges that the Company
cannot guarantee, and has not guaranteed, that the IRS will agree, in a later
examination, that the per Share exercise price of this Option equals or exceeds
the Fair Market Value of a Share on the date of grant. Participant agrees that,
if the IRS determines that this Option is a “discount option,” Participant shall
be solely responsible for Participant’s costs related to such a determination,
including any 409A Penalties.

 

10. General Provisions.

 

(a) Power and Authority. Participant hereby represents to the Company that

 

(i) Participant has full power and authority and legal capacity to enter into,
execute and deliver this Agreement and to perform fully Participant’s
obligations hereunder, (ii) the execution, delivery and performance of this
Agreement by Participant does not conflict with, constitute a breach of or
violate any arrangement, understanding or agreement to which Participant is a
party or by which Participant is bound, and (iii) this Agreement has been duly
and validly executed and delivered by Participant and constitutes the legal,
valid and binding obligation of Participant, enforceable against Participant in
accordance with its terms.

 

(b) Survival. The representations, warranties, covenants and agreements made in
or pursuant to this Agreement shall survive the execution and delivery hereof
and shall not be affected by any investigation made by or on behalf of any party
hereto.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to
conflict-of-law principles.

 

(d) Entire Agreement. This Agreement, together with the attached Exhibits, sets
forth the entire agreement and understanding between the parties hereto relating
to the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, discussions, representations and warranties, both
written and oral, between the parties hereto, including any representations made
during any interviews or relocation negotiations, with respect to such subject
matter. In the event of a conflict between the terms and conditions of the Plan
and this Agreement, the terms and conditions of the Plan shall prevail.

 

(e) Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered (i) when delivered
personally, (ii) one business day after being deposited with an overnight
courier service (costs prepaid), (iii) when sent by facsimile or e-mail if sent
during normal business hours and on the next business day if sent after normal
business hours, in each case with confirmation of transmission by the
transmitting equipment, or (iv) when received or rejected by the addressee, if
sent by certified mail, return receipt requested, postage prepaid, in each case
to the addresses, facsimile numbers or e-mail addresses and marked to the
attention of the persons designated (by name or title) on the signature page
hereto, as applicable, or to such other address, facsimile number, e-mail
address or person as such party may designate by a notice delivered to the other
party hereto.

 

(f) Successors and Assigns; Transfers. The Company may assign this Agreement,
and its rights and obligations hereunder, in whole or in part, to any successor
or assign (whether direct or indirect, by purchase, merger, consolidation, sale
of assets or stock or otherwise). Except as set forth herein, (x) neither this
Agreement nor any rights, duties and obligations hereunder shall be assigned,
transferred, delegated or sublicensed by Participant without the Company’s prior
written consent and (y) any attempt by Participant to assign, transfer, delegate
or sublicense this Agreement or any rights, duties or obligations hereunder,
without the Company’s prior written consent, shall be void. Subject to any
restrictions on transfer set forth herein, this Agreement shall be binding upon,
and enforceable against, (i) the Company and its successors and assigns and (ii)
Participant and his or her heirs, executors, successors, assigns, administrators
and other legal representatives. Except as set forth herein, any transfer in
violation of any restriction upon transfer contained in any provision hereof
shall be void, unless such restriction is waived in accordance with the terms
hereof.

 



4

 

 

(g) Modification and Waiver. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each party hereto. Any term or provision hereof may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver or extension shall be validly
and sufficiently authorized for the purposes hereof if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
or delay of any party to enforce at any time any provision hereof shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach
hereof shall be held to constitute a waiver of any other or subsequent breach.

 

(h) Further Assurances. Participant shall execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may reasonably be necessary or desirable in the view of the Company to carry
out the purposes or intent hereof, including the applicable Exhibits attached
hereto.

 

(i) Severability. Should any provision contained herein be held as invalid,
illegal or unenforceable, such holding shall not affect the validity of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the parties with any such modification to become a part hereof and treated
as though originally set forth herein.

 

(j) Interpretation. For purposes of this Agreement, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (ii) the word “or” is not exclusive, (iii) the words “herein,”
“hereof,” “hereby,” “hereto,” “hereunder” and words of similar import refer to
this Agreement as a whole, and (iv) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding.” Unless the context otherwise requires, references herein: (A) to a
Section or an Exhibit mean a Section or an Exhibit of, or attached to, this
Agreement; (B) to agreements, instruments and other documents shall be deemed to
include all subsequent amendments, supplements and other modifications thereto;
(C) to statutes or regulations are to be construed as including all statutory
and regulatory provisions consolidating, amending or replacing the statute or
regulation referred to; (D) to any Person includes such Person’s successors and
assigns, but, if applicable, only if such successors and assigns are not
prohibited by this Agreement; and (E) to any gender includes each other gender.
The Exhibits attached hereto shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
The titles, captions and headings herein are for convenience of reference only
and shall not affect the meaning or interpretation hereof. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original, but all of which, when taken together, shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each party hereto and delivered to the other
party hereto. Delivery of an executed counterpart of a signature page to this
Agreement shall be as effective as delivery of a manually executed counterpart
of this Agreement. The exchange of copies of this Agreement and of signature
pages hereto by facsimile transmission or e-mail shall constitute effective
execution and delivery of this Agreement and may be used in lieu of the original
Agreement for all purposes. Signatures transmitted by facsimile or e-mail shall
be deemed to be original signatures for all purposes.

 

(l) Service Relationship At Will. Participant acknowledges and agrees that the
vesting of this Option pursuant hereto is earned only by his or her continuing
service as a service provider at will (and not through the act of being hired,
being granted this Option or acquiring Shares hereunder). Participant further
acknowledges and agrees that this Agreement, the transactions contemplated
hereby and the vesting schedule set forth herein do not constitute an express or
implied promise of continued engagement as a service provider for the vesting
period, or for any period at all, and shall not interfere with the right of
either the Company or Participant to terminate Participant’s relationship as a
service provider at any time, with or without cause or notice.

 

(m) Third Party Beneficiary Rights. No provisions hereof are intended, nor shall
be interpreted, to provide or create any third party beneficiary rights or any
other rights of any kind in any client, customer, affiliate, stockholder,
partner or employee of any party hereto or any other Person, unless specifically
provided otherwise herein; provided, however, that Section II.4 is intended to
benefit the underwriters for any registered offering described in Section II.4,
and such underwriters shall have the right, power and authority to enforce the
provisions of Section II.4 as though they were parties hereto.

 



5

 

 

(n) Adjustments. In the event of any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
reincorporation, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, reclassification, repurchase or
exchange of Shares or other securities of the Company, or other change in the
corporate structure of the Company affecting the Shares, the Administrator will
appropriately adjust the number, class and price of Shares subject to this
Option, with such adjustment to be made in accordance with Section 409A of the
Code.

 

(o) No Impact on Other Benefits. The value of this Option is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

(p) Acceptance. Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Agreement (including all Exhibits attached hereto). Participant
has reviewed, and fully understands all provisions of, the Plan and this
Agreement in their entirety (including all Exhibits attached hereto) and has had
an opportunity to obtain the advice of his or her own legal counsel, tax
advisors and other advisors prior to executing this Agreement. Any questions or
disputes regarding the interpretation of the Plan or this Agreement (including
all Exhibits attached hereto), or arising hereunder or thereunder, shall be
submitted by the Company or Participant to the Administrator, and Participant
hereby agrees to accept as final, binding and conclusive all decisions,
determinations and interpretations of the Administrator upon any such questions
or disputes.

 

(q) Equitable Relief. In the event of a breach or threatened breach by
Participant of any provision hereof, Participant hereby consents and agrees that
the Company may seek, in addition to other available remedies, injunctive or
other equitable relief from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. Participant understands that any breach or threatened breach of this
Agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefor, and Participant hereby consents to the issuance of
an injunction or other equitable relief. The aforementioned equitable relief
shall be in addition to, and not in lieu of, legal remedies, monetary damages or
other available forms of relief.

 

(signature page follows)

 



6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of________, 20__ .

 

COMPANY

 

Hyrecar Inc

 

By:

Name:

Title: Chief Executive Officer

Notice Address: 355 South Grand Avenue, Suite 1650

Los Angeles, California 90071

 

Facsimile:

E-mail:

Attention:

 

PARTICIPANT

 

Notice Address:

 

Facsimile:

E-mail:

Attention:

 

Exhibits:

 

A – 2018 Equity Incentive Plan

B – Option Exercise Notice

 

[Signature Page to Stock Option Agreement]

 

 

 

 

EXHIBIT A

 

HYRECAR INC

 

2018 EQUITY INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-1

 

 

EXHIBIT B

 

OPTION EXERCISE NOTICE

 

Hyrecar Inc.

 

355 South Grand Avenue, Suite

 

1650 Los Angeles, California 90071

 

Attention: Secretary

 

1. Exercise of Option. Effective as of today, , the undersigned (“Participant”)
hereby elects to exercise Participant’s option (the “Option”) to purchase shares
(the “Exercised Shares”) of the common stock of Hyrecar Inc, a Delaware
corporation (the “Company”), under and pursuant to the Company’s 2018 Equity
Incentive Plan (the “Plan”) and that certain Stock Option Agreement made and
entered into as of_______ , 20__ by and between the Company and Participant (the
“Option Agreement”).

 

2. Delivery of Payment. Participant herewith delivers to the Company the full
exercise price of the Exercised Shares, as set forth in the Option Agreement,
and any and all withholding taxes due in connection with the exercise of the
Option.

 

3. Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Option Agreement and agrees to
abide, and be bound, by their terms and conditions.

 

4. Rights as Stockholder. Until the issuance of the Exercised Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or other distributions or any other rights as a stockholder shall exist with
respect to the Exercised Shares, notwithstanding the exercise of the Option. The
Exercised Shares shall be issued to Participant as soon as practicable after the
Option is exercised in accordance with the Option Agreement. No adjustment shall
be made for a dividend or distribution or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

 

5. Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Exercised Shares. Participant represents that Participant has consulted with any
tax consultants Participant deems advisable in connection with the purchase or
disposition of the Exercised Shares and that Participant is not relying on the
Company for any tax advice.

 

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Participant understands and agrees that the Company shall cause the
legends set forth below, or substantially equivalent legends, to be placed upon
any certificate(s) evidencing ownership of the Exercised Shares, together with
any other legends that may be required by the Company or by applicable federal
or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 



 B-1 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A LOCK-UP PERIOD IN THE
EVENT OF A PUBLIC OFFERING AS SET FORTH IN AGREEMENTS BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SECURITIES, COPIES OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ON TRANSFER, RIGHT OF FIRST
REFUSAL AND LOCK-UP PERIOD ARE BINDING ON TRANSFEREES OF THESE SECURITIES.

 

(b) Stop-Transfer Notices. In order to ensure compliance with the restrictions
referred to herein and in the Option Agreement, including the provisions of
Section II.4 of the Option Agreement, the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required to transfer on its
books any Exercised Shares that have been Transferred in violation of any
provision hereof or to treat as owner of such Exercised Shares, or otherwise to
accord voting or dividend rights to, any purchaser or other transferee to whom
such Exercised Shares shall have been so Transferred. Any attempt to Transfer
Exercised Shares in violation hereof shall be null and void and shall be
disregarded by the Company.

 

7. Consent to Notices by Electronic Transmission. Upon becoming a stockholder of
the Company and without limiting the manner by which notice otherwise may be
given effectively to Participant, Participant hereby consents in accordance with
Section 232 of the Delaware General Corporation Law to stockholder notices given
by the Company to Participant by any of the following forms of electronic
transmission: (i) by facsimile telecommunications to the facsimile number set
forth on the signature page to the Option Agreement or to such other facsimile
number as Participant may designate by a written notice delivered to the
Company; (ii) by electronic mail to the e-mail address set forth on the
signature page to the Option Agreement or to such other e-mail address as
Participant may designate by a written notice delivered to the Company; (iii) by
a posting on an electronic network together with separate notice to Participant
of such specific posting; and (iv) by any other form of electronic transmission
when directed to Participant.

 

8. Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same defined meanings as set forth in the Plan or, if not
defined therein, in the Option Agreement.

 

9. Governing Law; Severability. This Option Exercise Notice shall be governed by
and construed in accordance with the laws of the State of California without
regard to conflict-of-law principles. Should any provision contained herein be
held as invalid, illegal or unenforceable, such holding shall not affect the
validity of the remainder of this Option Exercise Notice, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth herein.

 

Submitted by:   Accepted by:         PARTICIPANT   COMPANY                
Signature   By:                                      Name:               Title:
Chief Executive Officer             Date Received:

 





 B-2 

